Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
Claim Objections
Claims 1, 7 and 13 are objected to due to following reasons. Claim 1 recites “implement middleware need”. This appears to be a typo. Appropriate correction is requested.  Claims 7 and 13 have the same problem.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “migrating computer data and/or computer software between a source computer sub-system and a target computer sub-system using a container from the set of containers to implement the migration plan” is not clear. Given the fact that only one container out of the set containers is being used, does that mean that the migration plan involves one or more applications?. In general given that quite a bit of effort is expended in finding dependencies among applications, one needs to understand what the goal of migration plan is (i.e. migrate software involving multiple applications etc).
Claims 7 and 13 have the same problem and are rejected for the same reasons.
In claim 4, the term “copying of the plurality of cloud services” is not clear.                 Given the context of the claim (copying of containerized migration file(s) into a set of container(s)), this would seem to imply copying information about services more than actual services. Appropriate correction/clarification is requested.
Claims 10 and 16 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwaran (US 2019/0250946 A1) in view of Ranjan (US 2019/0324786 A1).

As per claim 1, Parameshwaran teaches A computer-implemented method (CIM) comprising: 
receiving a migration plan for migration of computer data and/or computer software, the migration plan including: (i) a plurality of cloud services for a plurality of applications (Parameshwaran [0026] optimal migration plan for reliably migrating a first multiplicity of software containers from a source host to a second multiplicity of target hosts, comprising: instantiating, by a management software component a source agent software component on the source host and a target agent software component on each of the second multiplicity of candidate target hosts; measuring, by the source agent software component, resource requirements of the first multiplicity of software containers; [0077] According to an embodiment, the method may comprise: broadcasting, by the source agent software component and all of the target agent software components, a notification of completion of the preparation. This may have an advantage in that, when all resources are assigned as necessary for successfully executing the migration plan, (e.g., the preparation of all of the target hosts is finished), a management component may receive the notification of completion of the preparation and start the migration. This may ensure that the migration will be successful because all resources are distributed as required.)
 (ii) computer processing operations to implement dependencies existing among and between the applications of the plurality of applications (Parameshwaran [0048] A "group of containers" as used herein may refer in particular to several applications that are logically bound. For example, in a multi-tier application, each tier might be arranged to be executable within a separate software container. In such a multi-tier application, the communication structure between such software containers necessarily has to be maintained when migrated. This can be achieved by maintaining the group of containers collocated, for example, within one group. [0073] the migration plan into a task list comprising all tasks to by accomplished by the source agent software component and all target agent software components, wherein the task list includes check-points for mutual interactions between all of the agent software components for the case of dependencies; and migrating the task list to the source agent software component and all target agent software components.) 
(iii) computer processing operations to implement middleware need to run the applications of the plurality of applications; (Ranjan paragraph 20 destination attributes: mysql))

The examiner is interpreting this “middleware” according to the broadest reasonable standards and what is disclosed in the specification ([0049] 2. The next step detects all services involved for different applications and gets the specific steps to install all the dependencies and middleware, such as commercially available software, which is detected by some embodiments of the present invention).

migrating computer data and/or computer software between a source computer sub-system and a target computer sub-system using a container from the set of containers to implement the migration plan. (Parameshwaran [0071] if all software containers of the first plurality of software containers are distributed to the second plurality of target hosts, executing the further migration plan by: assigning the candidate target hosts having the corresponding resource capabilities to be the target host; and migrating the at least one software container from the source host to the target host according to the further migration plan.)

Parameshwaran does not teach generating containerized migration file(s) according to the migration plan and copying the containerized migration file(s) into a set of container(s) so that the migration plan can be implemented using a container from the set of containers.
However, Ranjan teaches generating containerized migration file(s) according to the migration plan; (Ranjan 0020] Method 100 includes reading (at block 102) a manifest file containing information regarding an application running on one or more VMs. The manifest file information can, for example, include application topology, credentials, and configuration details. Elements of an example manifest file are provided below in the following markup pseudo-code: [0028] Method 100 includes discovering (at block 106), based on information in the manifest file, application consumption attributes including attributes of storage, computer, and network resources consumed by a workload of the application. The information discovered at block 106 can, for example, be used for setting parameters to optimally deploy one or more containers based on instantaneous or historical application consumption attributes. In some implementations, block 106 may rely on a crawler which may discovers VM workload topology including infrastructure elements (e.g., compute, storage and network), application configuration details, etc. Such a crawler may also deploy an agent in the workload VM to discover relevant application information for migration. In some implementations, an application data manager may be utilized and may be in the form of a logical component responsible for packaging application data to a newly deployed container-based application. Such an application data manager may also be used to orchestrate quiescing activity for ongoing operation as described further herein).
copying the containerized migration file(s) into a set of container(s) so that the migration plan can be implemented using a container from the set of containers; (Ranjan [0016] Certain implementations of the present disclosure are directed to an autonomous mechanism to migrate VI for an application from VM to a container eco-system via a multiple cloud (“multi-cloud”) management solution. In some implementations, a method can, for example, include: (a) reading a manifest file containing information regarding an application running on one or more VMs, the information including application topology, credentials, and configuration details; (b) receiving instructions to re-deploy the application from the one or more VMs to a container environment; (c) discovering, based on information in the manifest file, application consumption attributes including attributes of storage, computer, and network resources consumed by a workload of the application; (d) deploying the application on the container environment to produce a containerized application; (e) copying configuration details from the manifest file to the containerized application; (f) migrating, based on information in the manifest file and the discovered application consumption attributes, stateful data to the containerized application; and (g) validating the containerized application functionality.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ranjan with the system of Parameshwaran to copy information to containers. One having ordinary skill in the art would have been motivated to use Ranjan into the system of Parameshwaran for the purpose of taking advantage of a hybrid IT environment and choose which cloud is best suited for their newly created VI. (Ranjan paragraph 17) 

As to claims 7 and 13, they are rejected based on the same reason as claim 1.

Claims 2,3,8,9,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwaran (US 2019/0250946 A1) in view of Ranjan (US 2019/0324786 A1). In further view of Salle (US 2015/0222702 A1)

As per claim 2, Parameshwaran and Ranjan do not teach generating the migration plan, with the generation of the migration plan including: identifying a plurality of infrastructure servers to be involved in the migration,  identifying the plurality of applications, and analyzing the plurality of applications to identify associations with respectively corresponding cloud services.
However, Salle teaches generating the migration plan, with the generation of the migration plan including: identifying a plurality of infrastructure servers to be involved in the migration,  identifying the plurality of applications, and analyzing the plurality of applications to identify associations with respectively corresponding cloud services. (Salle Fig 3 and [0040] Turning again to FIG. 3, the migration device (FIG. 2, 102) creates (block 304) a migration plan to migrate a number of applications from the first network to a second network based on the dependency data set. For example, the migration plan may call for the migration of a number of applications from networkA (104) to networkB (106) of FIG. 1. In this example, network A (104) is a public cloud, and network B is a private cloud service (106), and a purchaser of the public cloud services has deemed, for example, that the cost to purchase public cloud services is higher than the cost to build a private network and implement the applications on that private network. Other reasons exist as to why a user of cloud services may decide to move cloud services from a public cloud to a private cloud. [0041] In one example, the migration of applications may take place in a piece meal manner where applications are transferred when they are not currently being utilized. In another example, migration of applications may take place irrespective of the application's current use state. [0042] The migration device (FIG. 2, 102) migrates (block 306) a number of applications from the first network to the second network based on the migration plan. Thus, the applications which the purchaser of the public cloud services wishes to migrate (block 306) from network A (104) to network B (106) is accomplished according to the migration plan created at block 304. In this manner, application migration is completed. As more detail may be provided in association with blocks 302, 304, and 306, the method will now be described in more detail in association with FIG. 4.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Salle with the system of Parameshwaran and Ranjan to find association between services and applications. One having ordinary skill in the art would have been motivated to use Salle into the system of Parameshwaran and Ranjan for the purpose of seamlessly migrating applications and application components from the public cloud network to their internal, private cloud computing network (Salle paragraph 02)

As per claim 3, Salle teaches the containerized migration file(s) include a plurality of cloud services. (Salle [0023] A number of cloud services (126, 146) are supported by the servers (120, 140) within the networks (104, 106).)

As to claims 8 and 14, they are rejected based on the same reason as claim 2.
As to claims 9 and 15, they are rejected based on the same reason as claim 3.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwaran (US 2019/0250946 A1) in view of Ranjan (US 2019/0324786 A1). In further view of Salle (US 2015/0222702 A1) and Heine (US 2017 /0097818 A1)

As per claim 4, Parameshwaran and Ranjan and Salle do not teach the copying of the containerized migration file(s) into a set of container(s) includes copying of the plurality of cloud services.
However, Heine teaches the copying of the containerized migration file(s) into a set of container(s) includes copying of the plurality of cloud services (Heine [0076] In one example embodiment, the cloud migration configuration file will be used by a human or a cloud migration tool to, for example, configure the cloud services of the target system 124).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Heine with the system of Parameshwaran and Ranjan and Salle to copy information about different services. One having ordinary skill in the art would have been motivated to use Heine into the system of Parameshwaran and Ranjan and Salle for the purpose of migrating software in an integrated software and service environment. (Heine paragraph 01)

As to claims 10 and 16, they are rejected based on the same reason as claim 4.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwaran (US 2019/0250946 A1) in view of Ranjan (US 2019/0324786 A1). In further view of Li (US 2018/0196724 A1) and Reid (US 2021/0051061 A1)

As per claim 5, Parameshwaran and Ranjan do not teach testing services.
However, Li teaches testing services (Li Fig 4A Blocks S502 (perform preliminary test on service)) and [0054] Specifically, the service testing module 440 periodically checks (e.g., every minute) if there's any service in the “functional” state (step S514), and runs a test on each of the services in the “functional” state (step S515))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Li with the system of Parameshwaran and Ranjan to test services. One having ordinary skill in the art would have been motivated to use Li into the system of Parameshwaran and Ranjan for the purpose of handling dysfunctional cloud services (Li paragraph 02). 

           Li does not teach ports working in a server for the containerized migration file(s) to obtain a positive test result.
           However, Reid teaches ports working in a server for the containerized migration file(s) to obtain a positive test result. (Reid [0042] This may include the testing of the network element 30 to ensure that the ports, speeds, and interconnections have been set up correctly).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Reid with the system of Parameshwaran and Ranjan and Li to test the ports. One having ordinary skill in the art would have been motivated to use Reid into the system of Parameshwaran and Ranjan and Li for the purpose of utilizing a validation process to protect against the introduction of malicious code into the network. (Reid paragraph 01)

As to claims 11 and 17, they are rejected based on the same reason as claim 5.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwaran (US 2019/0250946 A1) in view of Ranjan (US 2019/0324786 A1). In further view of Li (US 2018/0196724 A1) and Shah (US 2012/0198440 A1)

As per claim 6, Li teaches generating a final service (Li Fig 4A Blocks S503 (Generate service identification and set service state to pending)
Li does not teach exposing the ports.
However, Shah teaches exposing the ports (Shah [0011] Embodiments of the invention provide a mechanism for communication in a virtualization system via multiple generic channels of a paravirtualized device. A method of embodiments of the invention includes creating one or more communication devices for each VM managed by a hypervisor of a host machine, exposing a plurality of ports on top of each created communication device to the VM that the communication device is associated with).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shah with the system of Parameshwaran and Ranjan and Li to expose the ports. One having ordinary skill in the art would have been motivated to use Shah into the system of Parameshwaran and Ranjan and Li for the purpose of providing a mechanism for communication in a virtualization system via multiple generic channels. (Shah paragraph 01) 

As to claims 12 and 18, they are rejected based on the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210109778 A1 – discloses migrating the in-memory state of a containerized application to a destination node. A processing device may identify a destination node on which a container currently running on a source node is to be migrated. The processing device may determine whether the destination node includes a replica of each base layer the container is comprised of, and may transmit a replica of each base layer the destination node is missing to the destination node. The processing device may halt the stream of data from the application to the client device, and transfer a replica of an in-memory layer of the container to the destination node so that the destination node further includes a second in-memory layer that is a replica of the in-memory layer.

US 20210051061 A1 – discloses  an orchestrator for a software-defined network and configured to receive a request for operation of the software-defined network, a software-defined network controller in communication with the orchestrator through a northbound application programming interface, at least one network element in communication with the software defined network controller though a southbound application programming interface, and a mutable network element configured to receive the request and instantiate a virtual function within the mutable network element to test the at least one network element in accordance with the request.

US 20200310899 A1 – discloses a method for retrieving metadata from one or more clusters of computing nodes. The method, performed by a container orchestration container, comprises detecting failure of a first application instance of a first application running on a first computing node of the one or more clusters; determining a plurality of associated application instances of one or more applications running on one or more computing nodes of the one or more clusters, wherein the associated application instances are determined based on dependencies related to the failed application instance of the first application; and retrieving metadata associated with the failed application instance and the determined plurality of associated application instances from corresponding computing nodes, for fault analysis.

US 10768973 B1 – discloses a method for implementation and optimization of an online migration system for Docker containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196